Exhibit 10.4

RESTRICTED STOCK AWARD AGREEMENT

For good and valuable consideration, receipt of which is hereby acknowledged,
Analogic Corporation, a Massachusetts Corporation (hereinafter called the
“Company”), does hereby grant to [Name of Grantee] of [City, State, Zip]
(hereinafter called the “Participant”) [Amount] Shares of Restricted Stock
pursuant to the Company’s 2007 Restricted Stock Plan (hereinafter called the
“Plan”). A copy of the Plan is attached as Exhibit A to the Plan Prospectus
annexed hereto, and is incorporated herein in its entirety by reference. All
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Plan.

The Participant hereby accepts the shares of the Company’s common stock granted
herein subject to the provisions of the Plan, and upon the following additional
terms and conditions:

1. Upon Participant’s execution and delivery of this Restricted Stock Award
Agreement to the Company, the Company will register or cause to be registered in
Participant’s name, the number of Shares of Restricted Stock granted hereby, in
either certificated or, subject to the Company’s authority to do so under the
Plan as currently in effect or as it may hereafter be amended, uncertificated
form. Said Shares of Restricted Stock will be held by the Company or its
designee until such time as the restrictions upon disposition of said Shares of
Restricted Stock shall lapse.

[2. If this Award is a Performance-Based Award, vesting of the said Shares of
Restricted Stock is subject to attainment of the following:



  (a)   Performance Goals:  

     ;



  (b)   over the following Performance Period:  

     ;



  (c)   with respect to the following Performance Measures:  

     .]

[3. If this Award is a based on Continuous Service, vesting of the said Shares
of Restricted Stock is subject to Participant’s attainment of the following
Continuous Service requirement with the Company:

     .]

4. Vesting of the said Shares of Restricted Stock Payment shall be further
subject to:



  (a)   [payment by Participant of the following price per Share of Restricted
Stock; [and/or]  



  (b)   ]Participant having first making arrangements acceptable to the
Committee for the payment of any Federal, State, Local, Employment or other
applicable taxes required by law. The Company may deduct any such tax
obligations from any payment of any kind due to the Participant.  

[5. Grantee’s execution and delivery of this Restricted Stock Award Agreement
shall constitute an agreement between the Participant and the Company that,
during the one year period following the termination of the Participant’s
employment with the Company, whether voluntarily or involuntarily, the
Participant may not accept an identical or substantially similar position to
that held by the Participant at the Company immediately prior to termination
with any business that is directly competitive with the business of the Company,
or otherwise has any material investment or interest in any such competitive
business.]

4. Participant’s Vesting Date shall be:      .

IN WITNESS WHEREOF, Analogic Corporation has caused this Restricted Stock Award
Agreement to be signed by its duly authorized officer and its corporate seal to
be hereto affixed this [     ] day of [     ] in the year [200_].

ANALOGIC CORPORATION

By:      
Treasurer


IN WITNESS WHEREOF, the undersigned grantee has signed this Restricted Stock
Award Agreement this [     ] day of [     ] in the year [200_], and acknowledges
[his/her] acceptance of the shares of the Company’s common stock granted hereby,
subject to the terms and conditions set forth herein to the provisions of the
Company’s 2007 Restricted Stock Plan.

     

Participant



